 331319 NLRB No. 47110 GREENWICH STREET CORP.1On July 12, 1995, Administrative Law Judge Eleanor MacDonaldissued the attached decision. The Respondent filed exceptions and a
supporting brief. The General Counsel filed an answering brief. The
Respondent filed a reply brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3We shall modify the judge's recommended Order to reflect thefact that the ultimate unlawful discipline imposed on employee Wil-
liam J. Gaudreau Jr. was a suspension. It is not neccessary to make
any change in the judge's notice.1The Charging Party, Henry A. Martuscello, Esq., was the attor-ney for both Gaudreau Sr. and Gaudreau Jr. Attorney Martuscello
did not appear at the instant hearing.2The record is corrected so that at p. 17, L. 19, the last two wordsread ``In Rem.''3The ownership of Respondent and of Benjamin H. Tyrrel is notidentical.110 Greenwich Street Corp. and Henry A.Martuscello. Case 2±CA±26303October 19, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe issue presented here is whether the judge cor-rectly found the Respondent violated Section 8(a)(1) of
the Act by discharging William J. Gaudreau Sr. and
William J. Gaudreau Jr. because of their protected con-
certed activity.1The Board has considered the decisionand the record in light of the exceptions and briefs and
has decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommended Order,
as modified below.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, 110
Greenwich Street Corp., New York, New York, its of-
ficers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Discharging or suspending its employees be-cause they engage in protected concerted activities.''2. Substitute the following for paragraph 2(b).
``(b) Remove from its files any reference to the un-lawful discharges and suspension, notify the employees
in writing that this has been done and that the dis-
charges and suspension will not be used against them
in any way.''Kevin Smith, Esq., for the General Counsel.Samuel Rosenberg, Esq., of New York, New York, for theRespondent.DECISIONSTATEMENTOFTHE
CASEELEANORMACDONALD, Administrative Law Judge. Thiscase was tried in New York, New York, on March 7, 1995.
The complaint alleges that Respondent, in violation of Sec-
tion 8(a)(1) of the Act, discharged William J. Gaudreau Sr.
and William J. Gaudreau Jr.1The Respondent denies that itengaged in any violations of the Act and urges that the mat-
ter should be deferred to arbitration.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondent in April
1995, I make the following2FINDINGSOF
FACTI. JURISDICTIONThe Respondent, a New York corporation, with its placeof business at 110 Greenwich Street, New York, New York,
is engaged in the operation and management of an office
building. Annually, Respondent derives gross revenues in ex-
cess of $100,000 of which in excess of $25,000 is derived
from commercial tenants who are directly engaged in inter-
state commerce. Respondent admits, and I find, that it is en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe building at 110 Greenwich Street is a nine-story officeedifice that is the sole asset of Respondent. Above the door-
way, the building bears the name Tyrrel. Three floors of the
building are occupied by Benjamin H. Tyrrel, a printing
company founded in 1867 and still owned by the Tyrrel fam-
ily. Another occupant of the building is a company known
as Tyrrel, Tyrrel, and Fiarello, or TTF. Thomas B. Tyrrel is
the president of Respondent 110 Greenwich Street Corp. and
he is the president of Benjamin H. Tyrrel. Thomas B. Tyrrel
does not hold any position with TTF; that company is run
by his cousin.3For some years, Respondent had been experiencing finan-cial difficulties; the building was not fully rented, Respond-
ent was in arrears on real estate taxes, and the mortgage
lender was commencing foreclosure proceedings. In 1989,
the corporation had begun Chapter 11 bankruptcy proceed-
ings. According to Thomas B. Tyrrel, the cash receipts of
Respondent were not sufficient to meet all of its obligations.
Tyrrel testified that on December 1, 1992, the bank accounts
of Respondent were seized.VerDate 12-JAN-9913:36 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31947apps04PsN: apps04
 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Respondent is a member of an employer association, the RealtyAdvisory Board, or RAB, and is bound by the contract between the
RAB and Local 32B±32J.5Cohen is also the chief financial officer of Benjamin H. Tyrrel.The record does not reveal whether Cohen has two separate offices
or whether all of his functions are performed in a single location.6Oswald has not been further identified in the record, and thereare no details about Robert Tyrrel nor about his son.Respondent had employed a superintendent and variousservice employees to run the building. The employees were
covered by a collective-bargaining agreement with Local
32B±32J, Service Employees International Union, AFL±
CIO.4William J. Gaudreau Sr. was hired in 1976 as the su-perintendent for the building. His duties included hiring and
firing employees, devising the employees' work schedules,
directing the employees, making up the payroll, assigning
employees to work weekends, obtaining bids from contrac-
tors, overseeing contractors, and running the interior fire
alarm system, the sprinkler system, and the stand pipe sys-
tem. Gaudreau Sr. wore a uniform that bore the title ``super-
intendent'' next to his name and he did not punch a time-
clock. Gaudreau Sr. received 6-hour overtime pay for acting
as the superintendent. One of the service employees was his
son, William J. Gaudreau Jr., who was hired in 1980 to run
the elevators and perform handyman and maintenance work.Gaudreau Sr. testified that in 1989 his duties were changedby Respondent. He had previously fired employees, and in
1989 he tried to fire an employee identified as Joe who had
come to work inebriated and whose failure to perform his
duties had caused tenants to call Gaudreau Sr. on the week-
end with their complaints. Gaudreau Sr. confronted Joe and
told him that he was finished and that he should no longer
come in. When Gaudreau Sr. informed Thomas B. Tyrrel
that he had fired Joe, Tyrrel said, ``[N]o, no, no,'' and in-
structed Gaudreau Sr. that Joe should be returned to work
after a few days off. Sometime after this, Joe came in drunk
and reeking of alcohol. Again Gaudreau Sr. told Joe that he
was fired, and again Thomas B. Tyrrel put Joe back to work.
In 1989, Respondent laid off an employee named Clark Kahn
but Gaudreau Sr. was not involved in this decision. Also in
1989, Gaudreau Sr. ceased doing the payroll. Whereas pre-
viously Gaudreau Sr. had computed hours, taxes, and take-
home pay for all the service employees on a payroll sheet,
this practice was abandoned. Employees now individually re-
corded their hours on a sheet kept downstairs and the sheet
was brought upstairs by any one of the employees to Ray-
mond G. Cohen, the controller of 110 Greenwich Street
Corp.5Gaudreau Sr. testified that after 1989 he was nolonger responsible for scheduling the employees; a person
identified as ``Oswald'' performed this function and Robert
Tyrrel's son also made out employee schedules.6In mid-1989, Gaudreau Sr. was required to perform work that had
previously been performed by other employees such as pro-viding relief to the elevator operators, performing porter
work including sweeping the sidewalk and halls, cleaning the
windows, and changing light bulbs. By 1989, according to
Gaudreau Sr. he was punching a timeclock. In 1990 or 1991,
the Respondent ordered new uniforms for the employees. For
the first time, Gaudreau's uniform no longer bore the title
``superintendent'' next to his name; when he inquired about
this change, the uniform company informed him that it had
been instructed to omit the title. Around this time, GaudreauSr. complained to management that an unqualified personhad broken a valve in the building: Thomas B. Tyrrel re-
sponded by informing Gaudreau that he was not running thebuilding. In 1991, Thomas B. Tyrrel told Gaudreau Sr. that
he would no longer be paid an extra 6 hours' overtime be-
cause he was no longer doing the work of a superintendent.
After calling the Union to protest the cut in pay, Gaudreau
Sr. again received the 6-hour pay.Respondent employs a number of so-called ``fill in em-ployees.'' These are persons who are called as substitutes
when a regularly scheduled employee telephones to say that
he will be unable to work his regular shift. Both Gaudreau
Sr. and Gaudreau Jr. testified that any employee who hap-
pens to pick up the telephone and receives the information
that someone is unable to work his regularly scheduled shift
is authorized to telephone a fill-in employee and request that
the fill-in employee report for work at the building.
Gaudreau Sr. stated that Carlton Cash, who had worked as
a messenger for Benjamin H. Tyrrel, and two other people
could be called to fill in for absent employees. Gaudreau de-
nied that he had hired these people.Thomas B. Tyrrel testified that in 1992, Gaudreau Sr.hired and fired employees, and was responsible for employ-
ees' work assignments and their days off. He denied that he
had changed the duties of Gaudreau Sr.; certain duties were
added to for financial reasons. Tyrrel denied that he ever
hired anyone; the only employees he fired were Gaudreau Sr.
and Gaudreau Jr. Tyrrel stated that in 1992, Gaudreau Sr.
had hired an employee named Carlton Cash. Respondent's
controller, Raymond G. Cohen, testified that from 1989 to
1992, Gaudreau Sr. hired Carlton Cash and one or two other
part-time employees; these employees were called by
Gaudreau Sr. when they were needed. Cohen stated that
Gaudreau Sr. handed in the timecards for other employees of
the Respondent.Although the employees' payday at 110 Greenwich Streetwas nominally on Tuesday, it was not uncommon for pay-
checks to be late. In fact, Thomas B. Tyrrel had agreed that
if the employees' wages were going to be delayed, he would
inform the employees 1 day in advance and would provide
some interim pay. On Tuesday, December 1, 1992, at about
noon, Gaudreau Sr. asked Thomas B. Tyrrel if the paychecks
were ready. Tyrrel told Gaudreau, ``I don't have any money;
none of my companies are getting paid.'' Gaudreau protested
that the employees had not been warned beforehand and then
he called the Union. Later, the union shop steward called
Gaudreau Sr. and told him that he had spoken to Thomas B.
Tyrrel and that the employees might be paid by Friday.
Gaudreau Sr. testified that no one had informed him on De-
cember 1 that Respondent's bank accounts had been seized.
Although Tyrrel testified that he informed Gaudreau Sr. that
he did not have sufficient funds to meet the payroll, Tyrrel
did not state that he informed Gaudreau of the seizure of the
accounts.On the morning of Wednesday, December 2, 1992,Gaudreau Sr. parked his car on the public street in front of
the Respondent's premises and posted several signs in the car
windows. One sign stated, ``Tyrrel Chapter 11.'' Another
sign said, ``B H Tyrrel, TTF, 110 Greenwich Corp. can't pay
their employees' weekly salary. They have no money in the
bank.'' Another sign said, ``Christmas is around the corner.
Pay your employees!!!'' Yet another sign stated, ``WantedVerDate 12-JAN-9913:36 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31947apps04PsN: apps04
 333110 GREENWICH STREET CORP.7These references were to an old Mercedes that Thomas B. Tyrreldrove to work and to an apartment owned by B. H. Tyrrel in the
Downtown Athletic Club.8Because the letter stated that the prior infractions had been over-looked, I ruled that they had been condoned by Respondent and I
precluded Respondent from introducing testimony concerning the
purported infractions. It is clear from the letter than any prior acts
were not the cause of the discharge.9The award provided that Gaudreau Jr. be returned to work with-out any backpay. In the event, he was suspended from December 2,
1992, until October 4, 1993, without pay.by 110 Greenwich, tenants who pay their rent.'' Apparently,one sign exhorted, ``Sell your Mercedes, sell your apartment
in the DAC.''7At about 5:30 a.m., Gaudreau Sr. testified,Thomas B. Tyrrel came up to him on the street and asked
what the signs meant. Gaudreau replied, ``Only the truth,''
and Tyrrel said he was cutting off the hand that fed him.
Thereupon, Gaudreau Sr. replied that his two hands fed him.
After Thomas B. Tyrrel walked away, Gaudreau Jr. arrived
and parked his car on the street. Father and son put signs in
the younger Gaudreau's car windows. After that, the two
men worked that morning in the regular fashion and there is
no contention that they engaged in any slowdown or other
action. At about 12:30 p.m., Gaudreau Sr. was fired. Thomas
B. Tyrrel demanded his keys and handed him an envelope
with a paycheck and a letter stating, that he was ``terminated
for cause.''Thomas B. Tyrrel testified that on December 2, 1992, acustomer of Benjamin H. Tyrrel complained about the signs
in the cars, however, Tyrrel did not identify the customer nor
did he give any details about the complaint. Similarly, Tyrrel
stated that other tenants and employees in the building com-
plained, but he gave no details at all about these complaints.
I will not rely on the vague testimony of Tyrrel about com-
plaints nor will I rely on his considerable hearsay testimony.Thomas B. Tyrrel testified that he called the union agenton December 2, 1992. Tyrrel told the union agent that the
signs were ``just horrible'' and, according to Tyrrel, the
union agent replied that ``the Union did not sanction the
strike.'' On being reminded that there was no strike, Tyrrel
amended his testimony to say that the Union did not ``sanc-
tion the action.'' I will not credit this testimony. I observed
Tyrrel and I am convinced that he testified to what he be-
lieved the union agent should have said to him but that he
had no firm recollection of what was actually said. I will not
credit Thomas B. Tyrrel's testimony concerning his con-
versation with the union agent.On December 10, 1992, Gaudreau Sr. received a lettersigned by Thomas B. Tyrrel stating as the cause for dis-
chargeYou publicly displayed signs detremental [sic] to ourtenents [sic]. These signs have had an adverse impact
on all employees and employers in the building. It is
difficult enough to keep tenants in this environment
without this display of hostility. I have overlooked nu-
merous infractions in the past, but this is so extreme
that it can't be overlooked or forgiven.8Gaudreau Jr. testified that at about 11 a.m. on December3, 1992, Thomas B. Tyrrel asked him to remove the signs
from his car. Tyrrel did not give any reason why he wanted
the signs removed. Gaudreau Jr. asked Tyrrel whether he
would be paid. When Tyrrel replied that he would not be
paid that day, the conversation ended. Gaudreau Jr. was dis-charged at 1 p.m. He received in the mail the identical letterreceived on December 10 by his father and quoted above.The Union filed a grievance and an arbitration was held.The award of the arbitrator, Robert Herzog, was rendered on
September 7, 1993. The three-page arbitration award pro-
vides the following ``Discussion.''The Arbitrator must determine if the Grievants werejustly termintated [sic]. In the case of a Superintendent
discharge, the collective bargaining agreement provides
for the Arbitrator to give ``due consideration to the Su-
perintendent's fiduciary and management responsibil-
ities and to the need for cooperation between the Super-
intendent and the Employer.'' This consideration ap-
plies only to Superintendents.The display of controversial placards in front of thebuilding by the Grievants is a just basis for disciplinary
action. In the case of William J. Gandreau, Jr., [sic] his
actions do not justify discharge, but do justify discipli-
nary suspension. In the case of William J. Gandreau,
Sr., [sic] taking into consideration the mandated ``need
for cooperation,'' Grievant's actions were anything but
cooperative and justify his discharge.9B. Discussion and Conclusions1. Status of Gaudreau Sr.For purposes of determining whether Gaudreau Sr. is a su-pervisor as claimed by Respondent, I shall credit the testi-
mony of Gaudreau Sr. wherever it is contradicted by the tes-
timony of Thomas B. Tyrrel or of Cohen. I find that the tes-
timony of Gaudreau Sr. was clear and specific and was sup-
ported by actual examples of events at the workplace and I
conclude that Gaudreau Sr. was a credible witness. There is
no dispute that Gaudreau Sr. was hired for the supervisory
position of superintendent of the building. I find, however,
that in 1989, Gaudreau Sr. experienced a marked change in
his job duties and responsibilities. I find that the record
shows that Gaudreau Sr. was stripped of the power to fire
employees and of the power effectively to recommend dis-
missal. I find that Gaudreau was not involved in the decision
to lay off an employee. I find that there is no evidence in
the record that Gaudreau Sr. actually hired any employees
after 1989; he had the ability, along with all the other em-
ployees, to telephone persons who were known to be able to
fill in for absent employees and to ask those persons to come
to work. After 1989, Gaudreau Sr. no longer computed hours
worked and pay due to the other employees, and the individ-
ually recorded hours were given to the controller by any
available employee. In 1989, Gaudreau Sr. began punching
a timeclock in common with the other employees. After
1989, Gaudreau Sr. did not schedule employees' hours of
work and time off; this task was performed by Oswald and
the son of Robert Tyrrel. In 1990 or 1991, Gaudreau Sr. was
stripped of the title of superintendent on his uniform and was
told that he was not running the building. The record con-
tains no credible evidence that Gaudreau Sr. had the author-
ity to take any of the actions enumerated in Section 2(11)VerDate 12-JAN-9913:36 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31947apps04PsN: apps04
 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10The contract states that ``[t]here shall be no work stoppage,strike, lockout or picketing except as provided'' elsewhere in the
contract. The exceptions deal with Union efforts to enforce awardsand judgments for payment of wages and benefits to employees and
to preserve unit work.of the Act that have not been specifically discussed herein.In fact, in 1991, Thomas B. Tyrrel told Gaudreau Sr. that
Respondent would no longer pay him the 6-hour bonus be-
cause he was no longer performing the job of superintendent.
Although the Union was successful in having the bonus re-
stored, that does not show conclusively that Gaudreau Sr.
was still the superintendent. Without any detailed explanation
for the restoration of the bonus appearing in the record, it
shows merely that the Union was able to prevent any dimi-
nution in Gaudreau's pay. I find that after 1989, Gaudreau
Sr. was not a supervisor and that he was therefore an em-
ployee under the Act on December 2, 1992.2. The concerted and protected nature of theemployees' actionsIt is well settled that an employer may not discipline em-ployees for engaging in concerted protected activities. Here,
Respondent's employees were entitled to certain wages under
the collective-bargaining agreement with the Union. Further,
by special agreement with the Union, Respondent had prom-
ised to give the employees notice and interim pay if their
regular paychecks would be delayed beyond the regular
Tuesday payday. On December 1, 1992, the employees
learned that they would not receive their paychecks; Re-
spondent had not given them advance notice nor was it pre-
pared to provide interim pay. The next day, two employees,
Gaudreau Sr. and Gaudreau Jr. posted signs on their cars that
were parked on the public street in front of Respondent's
premises in order to protest the failure to receive their wages
and to demand that they be paid. Clearly these two employ-
ees were engaging in a concerted activity; they had ``joined
together in order to achieve common goals.'' NLRB v. CityDisposal Systems, 465 U.S. 822, 830 (1984). Even if onlyone employee had posted the signs, the Supreme Court has
held that, ``[a] lone employee's invocation of a right ground-
ed in his collective-bargaining agreement is ... a concerted

activity in a very real sense.'' 465 U.S. at 832.NLRB v. Deauville Hotel, 751 F.2d 1562 (11th Cir. 1985),cited by the Respondent is not apposite. In that case, a single
employee complained about his job duties to other workers
and told management that ``he was not happy.'' The court
found that the employee had engaged in ``purely personal
griping and complaining,'' and that his conduct did not have
the object of initiating group action nor did it have some re-
lation to group action in the interests of the employees. Id.
751 F.2d at 1571.Respondent argues that the conduct of Gaudreau Sr. andGaudreau Jr. was ``spiteful, malicious, specifically prohibited
by the Collective Bargaining Agreement, not sanctioned or
permitted by the Union, and clearly constituted an illegal and
prohibited activity.'' Although Respondent's brief asserts that
the Union advised that displaying the signs was not sanc-
tioned by the Union, the record contains no reliable basis for
this conclusion. Although the contract, with certain excep-
tions, prohibits any ``work stoppage, strike, lockout or pick-
eting,'' the record is clear the two employees did not strike
or cease work and did not urge other employees to engage
in a work stoppage.10Whether or not the display of signson the employees' cars while parked on the public streetamounted to picketing, I find that such a display was lawful
because it did not seek to interfere with the Respondent's
normal functioning. Employees have the right to engage in
concerted activities to demand the payment of wages due to
them. Any waiver of that statutory right in a collective-bar-
gaining agreement must be clear and unmistakable. In the in-
stant contract, there is no such clear and unmistakable waiver
of the right to post signs to demand the payment of wages.
A reading of article IX of the contract, entitled ``No Strikes
or Lockouts,'' shows that the parties were attempting to deal
with actions by employees that had the object of interfering
with the employer's business. Indeed, the picketing con-
templated by the contract is mentioned only in the context
of a cessation of work. Here, the signs did not call on other
employees or the public to refuse to enter the building or to
cease doing business with anyone in the building. The signs
did not contain any language that would reasonably prompt
a person who had come to the building to turn back. Con-
trary to Respondent's argument, there is no reliable evidence
in the record that the signs interfered with the normal activi-
ties of tenants and it was not established by any evidence in
the record that the signs were defamatory. I find that there
was no clear and unmistakable waiver of the employees'
rights to engage in concerted activities relating to wages.
American Motors Corp., 236 NLRB 1646, 1648±1650(1978); and National Can Corp., 200 NLRB 1116, 1123(1972).It is possible, of course, for employees engaged in con-certed activity to lose the protection of the Act. Respondent
urges that the employees' acts here were directed against ten-
ants and that this should strip them of their statutory rights.
It should be emphasized that Respondent's building is a fam-
ily-owned building: the sign over the entrance says ``Tyrrel''
and the main tenants are businesses owned and operated by
members of the Tyrrel family. Thomas B. Tyrrel, the presi-
dent of Respondent, is also the president of Benjamin H.
Tyrrel. A cousin of Thomas B. Tyrrel operates TTF and a
son of this cousin scheduled the work of the unit employees.
On December 1, 1992, when Gaudreau Sr. asked whether the
employees would receive their paychecks, Thomas B. Tyrrel
replied, ``I don't have any money; none of my companies are
getting paid.'' Thus, Thomas B. Tyrrel emphasized the inter-
connected nature of the family businesses and of their finan-
cial problems. It was fair for the employees of Respondent
to view the finances of all of the Tyrrel businesses as being
to some extent intertwined and it was fair for them to con-
clude that if the Tyrrel businesses that were tenants of Re-
spondent paid their rent, then the employees of Respondent
would receive their wages. Given Thomas B. Tyrrel's state-
ment that he had no money and that none of his companies
would be paid, Respondent can hardly complain that its em-
ployees took Tyrrel at his word and directed their complaints
at all of his companies. I find that the signs posted in the
cars did not go beyond the protection of the Act. The signs
related directly to a legitimate grievanceÐthe failure to pay
employees' wages. The signs did not disparage the employ-
er's services, they did not contain deliberate or reckless
untruths, and they were not violent or disruptive to dis-VerDate 12-JAN-9913:36 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31947apps04PsN: apps04
 335110 GREENWICH STREET CORP.11If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''cipline. Many Board, circuit court and Supreme Court casesmight be cited in support of this brief summary of the well-
established standards relating to protected activities of em-
ployees. It is not necessary, however, to provide any citation
other than NLRB v. Owners Maintenance Corp., 581 F.2d 44(2d Cir. 1978), a case that decided a strikingly similar ques-
tion involving a predecessor to the instant contract between
the Union herein and the RAB. Thus, Respondent violated
Section 8(a)(1) of the Act by discharging William J. Gau-
dreau Sr. and William J. Gaudreau Jr.It remains only to determine whether the Board shoulddefer to the award of Arbitrator Herzog. In Spielberg Mfg.Co., 112 NLRB 1080, 1082 (1955), the Board stated that de-ferral to the award of an arbitrator was appropriate if the ar-
bitration ``proceedings appear to have been fair and regular,
all parties had agreed to be bound, and the decision of the
arbitration panel is not clearly repugnant to the purposes and
policies of the Act.'' Here, the General Counsel argues that
the award of Arbitrator Herzog is repugnant to the Act, urg-
ing that the display of signs demanding the payment of
wages is a protected activity and that the arbitrator ratified
the imposition of discipline on both Gaudreau Sr. and
Gaudreau Jr. for the ``display of controversial placards.'' In
NLRB v. Owners Maintenance Corp., supra, the employees'protests were contained in leaflets that accused the employer
of racist, discriminatory, antilabor, and antiwoman practices
and of conducting a campaign of terror and harassment
against employees. The contract arbitrator found that the
leaflets constituted gross disloyalty and justified the refusal
to reinstate the employees. The Second Circuit held that the
leaflets did not lose the protection of the Act even though
they contained some strong language; the court decided that
``the Board need not ... have deferred to the arbitrator's

misguided decision.'' Supra at 581 F.2d at 50. In this case,
Arbitrator Herzog's finding that the display of controversial
placards is a just basis for disciplinary action is similarly
misguided; the award is not susceptible to an interpretation
that is consistent with the employees' rights to engage in
concerted activity under Section 7 of the Act. See, OlinCorp., 268 NLRB 573 (1984). Therefore, I conclude that theaward is repugnant to the Act and that it would not be proper
to defer to the arbitration award.CONCLUSIONOF
LAWBy discharging employees William J. Gaudreau Sr. andWilliam J. Gaudreau Jr. for engaging in protected concerted
activities, Respondent violated Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having unlawfully discharged employees,it must offer them reinstatement and make them whole for
any loss of earnings and other benefits, computed on a quar-
terly basis from date of discharge to date of proper offer of
reinstatement, less any net interim earnings, as prescribed in
F.W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987). William J. Gaudreau Jr.'s unlawful dischargewas converted to an unlawful suspension by the award of thearbitrator that has been found repugnant herein; therefore,
William J. Gaudreau Jr. must be made whole for the period
from December 2, 1992, until October 4, 1993.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended11ORDERThe Respondent, 110 Greenwich Street Corp., New York,New York, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discharging its employees because they engage in pro-tected concerted activities.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer William J. Gaudreau Sr. immediate and full rein-statement to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice to his
seniority or any other rights or privileges previously enjoyed,
and make him whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against him, in
the manner set forth in the remedy section of the decision,
and make whole William J. Gaudreau Jr. for the loss of earn-
ings and other benefits suffered as a result of the discrimina-
tion against him in the manner set forth in the remedy sec-
tion of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that this has
been done and that the discharges will not be used against
them in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its building at 110 Greenwich Street, NewYork, New York, copies of the attached notice marked ``Ap-
pendix.''12Copies of the notice, on forms provided by theRegional Director for Region 2, after being signed by the
Respondent's authorized representative, shall be posted by
the Respondent immediately upon receipt and maintained for60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.VerDate 12-JAN-9913:36 Jul 29, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31947apps04PsN: apps04
 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge or otherwise discriminate againstany of you for engaging in protected concerted activities bydisplaying signs protesting your failure to receive yourwages.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer William J. Gaudreau Sr. immediate and fullreinstatement to his former job or, if that job no longer ex-
ists, to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges previously
enjoyed and WEWILL
make him whole for any loss of earn-ings and other benefits resulting from his discharge, less any
net interim earnings, plus interest, and WEWILL
make Wil-liam J. Gaudreau Jr. whole for his loss of earnings and other
benefits resulting from his discharge that was converted to an
unlawful suspension, less any net interim earnings, plus in-
terest.WEWILL
notify each of them that we have removed fromour files any reference to his discharge and suspension and
that the discharge and suspension will not be used against
him in any way.110 GREENWICHSTREETCORP.VerDate 12-JAN-9913:36 Jul 29, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31947apps04PsN: apps04
